UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4360



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DARRIN W. MACKINNON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-00-12)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrin W. MacKinnon, Appellant Pro Se.   Florencio John Yuzon,
UNITED STATES ATTORNEY’S OFFICE, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darrin W. MacKinnon appeals the district court’s order af-

firming the magistrate judge’s ruling finding MacKinnon guilty of

speeding on a naval base and imposing a $100 fine and a $5 special

assessment.   We have reviewed the record and the district court’s

opinion and find no reversible error.                Accordingly, we affirm on

the   reasoning   of   the   district       court.      See   United    States   v.

MacKinnon, No. CR-00-12 (E.D. Va. Apr. 27, 2000).*                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                          AFFIRMED




      *
       Although the district court’s order is marked as “filed” on
April 25, 2000, the district court’s records show that it was
entered on the docket sheet on April 27, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                        2